      Case 3:20-cv-07635-EMC Document 28 Filed 08/16/21 Page 1 of 2




1     CENTER FOR DISABILITY ACCESS
      Raymond Ballister Jr., Esq., SBN 111282
2     Russell Handy, Esq., SBN 195058
3
      Amanda Seabock, Esq., SBN 289900
      Zachary Best, Esq., SBN 166035
4     Mail: 8033 Linda Vista Road, Suite 200
      San Diego, CA 92111
5     (858) 375-7385; (888) 422-5191 fax
      amandas@potterhandy.com
6      Attorneys for Plaintiff
7     JAN BUDDINGH, JR (SBN: 113740)
      jbuddingh@gordonrees.com
8     GORDON REES SCULLY MANSUKHANI, LLP
9     101 W. Broadway, Suite 2000
      San Diego, CA 92101
10    Telephone: (619) 696-6700
      Facsimile: (619) 696-7124
11    Attorney for Defendant
      Petite Swan, LP
12
13                          UNITED STATES DISTRICT COURT
14                        NORTHERN DISTRICT OF CALIFORNIA
15    SAMUEL LOVE,                           Case: 3:20-cv-07635-EMC
16           Plaintiff,
                                             JOINT STIPULATION FOR
17      v.                                   DISMISSAL PURSUANT TO
18    PETITE SWAN, LP, a Delaware            F.R.CIV.P. 41 (a)(1)(A)(ii)
      Limited Partnership; and Does 1-10
19
             Defendant,
20
21
22
23
24
25
26
27
28

                                         1

     Joint Stipulation for Dismissal            Case: 3:20-cv-07635-EMC
      Case 3:20-cv-07635-EMC Document 28 Filed 08/16/21 Page 2 of 2




1                                      STIPULATION
2
3           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
4    between the parties hereto that this action may be dismissed with prejudice
5    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
6    This stipulation is made as the matter has been resolved to the satisfaction of
7    all parties.
8
9    Dated: August 15, 2021              CENTER FOR DISABILITY ACCESS
10
                                         By: /s/ Amanda Seabock
11                                               Amanda Seabock
12                                               Attorneys for Plaintiff

13   Dated: August 15, 2021              GORDON REES SCULLY MANSUKHANI,
                                         LLP
14
15
                                         By: /s/ Jan Buddingh, Jr___________________
16                                             Jan Buddingh, Jr
17                                             Attorneys for Defendant
                                               Petite Swan, LP
18
19
                                                        ISTRIC
20
                                                   TES D      TC
                                                 TA
21
                                                                          O
                                            S




                                                                           U
                                           ED




                                                                            RT




22
                                                               TED
                                       UNIT




23                                                       GRAN
                                                                                 R NIA




24
                                                                       hen
                                                                rd M. C
                                       NO




25                                                           dwa
                                                     Judge E
                                                                                 FO
                                        RT




26
                                                                             LI




                                                ER
                                           H




                                                                          A




27                                                   N                       C
                                                                       F
                                                         D IS T IC T O
28                                                             R

                                                 2

     Joint Stipulation for Dismissal                        Case: 3:20-cv-07635-EMC
